Citation Nr: 1443117	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, panic disorder, depressive disorder, anxiety disorder, and mood disorder.

(The issues of entitlement to service connection for a low back disability and a bilateral hip disability, as well as for a total rating based on unemployability due to service-connected disability, are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 25, 1974 to November 11, 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for a particular named psychiatric disorder, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  As such, the service connection issue has been recharacterized to include all psychiatric diagnoses evident in the claims file.

In December 2011, the Board denied the Veteran's claim.  He appealed to the Court.  In November 2012, the Court issued a memorandum decision set aside the Board's December 2011 decision and remanded the matter for further adjudication.

In the December 2011 decision, the Board noted that the issue of entitlement to a waiver of an overpayment had been raised by the record in March 2010, but that it had not been adjudicated.  There is no indication in the current record that this claim has been addressed by the originating agency; thus, it is again referred for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2012 memorandum decision, the Court indicated that the record supported the Veteran's argument that the Board provided an inadequate statement of reasons and bases regarding VA's duty to assist.  The Court pointed out that the Veteran had maintained that he was seen by a psychiatrist during service, and that the record contained a medical referral to a psychiatrist, though the record did not contain any report by a psychiatrist.  The Court observed that only a single request for medical records was made by VA, and suggested that this was insufficient given VA's statutory guidance.  See 38 U.S.C. § 5103A(b)(3).  Based on this discussion by the Court, the Board concludes that further efforts to obtain additional service treatment records are warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the facility at which he was seen by a psychiatrist in service.  Then, request from the service department records generated by that facility as well any other available records of psychiatric treatment during the Veteran's period of service.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  If additional service treatment records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is related to any disease or injury in service.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the service personnel records showing incidents of nonjudicial punishment and the Veteran's assertion that one of his offenses was committed during a period of severe depression.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



